—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Skelos, J.), entered January 15, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
There are issues of fact, including whether the defendant was negligent in placing certain equipment in the area where the plaintiffs injury occurred, requiring the denial of summary judgment. Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.